Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed July 10, 2019.  This application claims the benefit of provisional application 62/695,852, filed July 10, 2018.  Claims 1-25 are pending.  Applicant’s election of the invention pertaining to claims 16-19 is acknowledged.  The restriction is hereby made final.  The remaining claims have been withdrawn from consideration.
The references cited on the IDS filed July 16, 2021 have not been considered since no translation has been provided.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (2015/0145810).  The entire reference should be considered cited portions are exemplary and should not be considered the only teaching of a claim limitation or the entire teaching.
	Regarding claim 16, paragraph 32 teaches the claimed self-inductance sensing mode and the mutual-inductance sensing mode. Figure 1 shows a touch panel that uses mutual or self-inductance to sense proximity.  While the reference is not explicit in teaching the modes sense proximity, one of ordinary skill in the art would be aware that touch panels sense proximity to detect actuation commands.  It would have been obvious to use the recited modes to detect proximity since this is merely using the device in a well-known manner.
	Regarding claim 17, one of ordinary skill in the art would recognize how to execute the different modes.  It would have been obvious to provide the appropriate driving signals to the appropriate sensing element to perform the different modes.
	Regarding claim 18, paragraph 32 teaches a first and second sensing part to receive the driving signal and to sense the coupled signal.  It is known that a gap must exist between the parts to allow the coupling to occur.  A self-inductance sensor uses the same electrode for the driving and the sensing function.  It would have been obvious to use the first electrode for both modes to reduce the number of electrodes required.
	Regarding claim 19, the execution of a driving task or receiving task may be in response to any requirement for input.  One of ordinary skill in the art would recognize that touch screen inputs are found on devices such as phones with communication modules.  It would have been obvious to preform a task based on the state of the communication module since the communication module may receive a request for input from the touch panel.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al (2012/0287078) teaches the advantages of self-inductance and mutual-inductance touch panels.  Yang et al (2016/0209942) teaches the structure of electrodes for different inductance touch panels.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 11, 2022